Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 11-14 of copending Application No. 17/232,519 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘519 application claims substantively the same heater structure, including a band heater arranged in a double helix in an aluminum sheath, and the space between filled with thermally conductive insulation, magnesium oxide being a well-known such insulator, and nichrome a conventional band heater material.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9 and 10 of copending Application No. 16/598,100 (reference application). Although the claims at issue are not identical, they instant claims 1-4 merely broaden the scope of the cited ‘638.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13, 14 and 15 of copending Application No. 17/219,316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, except for reciting the insulator composition (MgO), instant claims 1-4 merely broaden the scope of the cited ‘316. As noted above, because MgO is commonly used as such an insulator, by reason of its combined high thermal conductivity and low electrical conductivity, it would have been obvious to use MgO electrically isolate the heater from the sheath.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, at lines 2-5, recites “a metal sheath; a heating wire having a band shape, arranged with a gap within the metal sheath so as to rotate with respect to an axis direction of the metal sheath” (Exr’s emphasis), which is indefinite because the elements delimiting the gap are not identified, and “rotate,” an action verb, implies that the 
	Claim 2 recites “the heating wire... arranged in a double helix structure in a biaxial region of the metal sheath,” which is indefinite because the sheath is not disclosed to structurally define such a region. The examiner ventures to suppose that applicant intends to arrange the heating wire in a double helix structure so as to form a biaxial region in the metal sheath. If not mistaken, the examiner suggests the limitation be written thus, or analogously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-H06333666 to Soeda et al (Soeda).
	Referring to Figures 2, 3 & 6, and ¶¶ [0015] – [0019], Soeda discloses a sheath heater as claimed, including “a metal sheath [10]; a heating wire [21, 22 or 23] having a band shape,.. arranged with a gap [between sheath and heating wire] within the metal sheath so as to rotate with respect to an axis direction of the metal sheath; and insulating material [30]... in the gap; and connection terminals [any of U, M, L paired with E]... at one end of the metal sheath [see Fig. 6, ¶ [0024]], the... terminals... connected with both ends of the heating wire” (L & E, ibid).
	As recited in claim 3, “the insulating material is an inorganic insulating powder” (¶ [0015]).
Claim Rejections - 35 USC § 103
4 is rejected under 35 U.S.C. 103 as being unpatentable over Doeda.
Noting that Soeda discloses the recited “nickel-chrome alloy” heating wire (¶ [0019]) and “magnesium oxide” insulating material (¶ [0015]), the claim differs from Soeda only in calling for an “aluminum” metal sheath. This, however, does not patentably distinguish the claim from the prior art. Since aluminum is known for its light weight and excellent thermal conductivity, where efficiently transmitting heat by the heating wire to the sheath surface is imperative, an aluminum sheath would have been an obvious choice. 
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270=5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/10/21